Franklin App. No. 99AP-1020. On review of order certifying a conflict. The court determines that a conflict exists; the parties are to brief the issues stated in the court of appeals’ journal entry filed on November 28, 2000, at pages 1-2;
“1) In an action involving multiple parties and multiple claims, must a party who has received summary judgment file a motion, pursuant to R.C. 2323.51, within twenty-one days of such summary judgment or may the party wait until twenty-one days of when the remaining claims are resolved?
’’Similarly, must a party file the motion within twenty-one days of a voluntary dismissal, pursuant to Civ.R. 41(A), when a counterclaim remains pending or may the party wait until twenty-one days of when the counterclaim is resolved?
“2) Is a general jury demand in a complaint preserved as to the issues in a counterclaim when the demand is contained in a complaint that is later dismissed pursuant to Civ.R. 41(A)?”
Cook, J., dissents.
The conflict cases are Skidmore & Hall v. Rottman (1987), 38 Ohio App.3d 40, 525 N.E.2d 824; and Edinger v. DeRail, Inc. (Apr. 12, 1991), Lucas App. No. L-90-158, unreported, 1991 WL 53777.